DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-20
The following claims are amended: 1-8, 10-11, and 15-18
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-20
Response to Arguments
Applicant’s arguments filed amendments on 11/22/2021 to address the 35 U.S.C. 101 rejection. In response to the Applicant’s amendments, the 35 U.S.C. 101 rejection has been withdrawn.
Applicant’s arguments filed amendments on 11/22/2021 to address the 35 U.S.C. 103 rejection. Applicant argues that the claim amendments overcome the prior art of record (see Applicants remarks, page 11-12). Examiner respectfully disagrees. Examiner has re-evaluated the prior art of record and finds that the cited prior art still sufficiently teaches the newly claim limitations. Particularly, Para. [0091] of Chipley discloses generating and transmitting instructions which instruct work to be performed and subsequently results to be transmitted afterward after execution and Para. [0051] and [0057] of Maughan discloses producing a plurality of predictive results from a model where results are compared to determine potential 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO No. WO 2017201107 A1 to Maughan, et al. (hereinafter, “Maughan”), in view of U.S. Pub. No. US20170076207 to Chipley, et al. (hereinafter, “Chipley”)
As per claim 1, Maughan teaches a method comprising:
identifying a model comprising a plurality of intermediate operations; (Maughan, Para. [0163] discloses “The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data. In a certain embodiment, the model may include one or more learned functions based on training data.” (Predictive model which contains a plurality of functions/operations))
[[a set of instructions]] to provide first intermediate output values when the model is executed (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
wherein each of the first intermediate output values are used to generate a first final output value associated with the model (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” And Para. [0062] discloses “The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift” (Prediction model produces a plurality of results))
performing a first execution of the identified model, wherein the first execution refers to an execution of a training set on the model (Maughan, Para. [0052] discloses “In general, in various embodiments, predictive analytics involves generating a model based on training data, and applying the model to workload data to generate predictive results.” (Training the model prior)
receiving a first intermediate output value associated with the intermediate operation during the first execution of the model; (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
performing a second execution of the identified model, wherein the second execution refers to an execution of the model after the model has been implemented (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Applying the trained model to workload data))
receiving a second intermediate output value associated with the intermediate operation during the second execution of the model; (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
determining that a difference between the first intermediate output value and the second intermediate output value satisfies a threshold; (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
and in response to determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold, transmitting, by the processing device, a notification indicating data drift of the model in view of the difference (Maughan, Para. [0068] discloses “in response to detecting a drift or other change, the predict-time fix module 206, in one embodiment, may notify a user or other client 104. For example, the predict-time fix module 206 may set a drift flag or other indicator in a response (e.g., with or without a prediction or other result); send a user a text, email, push notification, pop-up dialogue, and/or another message (e.g., within a graphical user interface (GUI) of the predictive analytics module 102 or the like); and/or may otherwise notify a user or other client 104 of a drift or other change.”)
While Maughan discloses the intermediate operation above (see Para. [0051] of Maughan), Maughan fails to explicitly teach:
a set of instructions
selecting an [[intermediate operation of the plurality of intermediate operations to provide the first intermediate output values associated with the plurality of intermediate operations during execution of the model;]]
	However, Chipley  teaches:
a set of instructions (Chipley, Para. [0091] discloses “Therefore, each worker node may receive information from the control nodes (e.g., an instruction to perform work on a project) and may transmit information to the control nodes (e.g., a result from work performed on a project).”)
selecting an [[intermediate operation of the plurality of intermediate operations to provide the first intermediate output values associated with the plurality of intermediate operations during execution of the model;]] (Chipley, Para. [0003] discloses “…displaying scenario selection information on a graphical interface by individually depicting each of the plurality of scenarios…” (Chipley provides a user interface for which selection occurs. Maughan discloses the plurality of operations above))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the data drift detection as disclosed by Maughan to use an interface for selection of operations as disclosed by Chipley. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improving the accuracy of the data drift detection model by determining operations to execute in order to be able to definitively determine whether a machine learning model has experienced data drift or not such that the machine learning model may further be re-trained to compensate for such data drift.

As per claim 2, the combination of Maughan and Chipley as shown above teaches the method of claim 1, Maughan further teaches further comprising:
and determining the threshold in view of [[the type]] of the intermediate operation, wherein determining that the difference between the first intermediate output value and the second intermediate output value 37 Attorney Docket No.: 05220.2168 (L2168) satisfies the threshold is in response to determining the threshold in view of [[the type]] of the intermediate operation. (Maughan, Para. [0064] discloses “The drift detection module 204, in one embodiment, may determine a baseline variation in data by performing a binary classification on two different groups of training data, and may set a threshold for subsequent binary classifications based on the baseline (e.g., in response to detecting a 3% baseline variation, the drift detection module 204 may set a threshold for detecting drift higher than 3%, such as 4%, 5%, 10%, or the like).”)
Chipley further teaches:
determining a type of the intermediate operation/the type (Chipley, Para. [0162] discloses “Further details associated with each model may also be displayed on expanded models details interface 1700 such as model description, model type, model ranking, as well as other information.” (Model information is disclosed which further includes information regarding the type of the model and various operations associated with the model))
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan with the teachings of Chipley for at least the same reasons as discussed above in claim 1

As per claim 3, the combination of Maughan and Chipley as shown above teaches the method of claim 1, Maughan further teaches further comprising:
receiving an input corresponding to the threshold associated with the difference between the first intermediate output value and the second intermediate output value, wherein determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold is in response to receiving the input corresponding to the threshold. (Maughan, Para. [0093] discloses “In some embodiments, the indicator may provide instructions to a user for responding to a drift phenomenon. In certain embodiments, the indication module 308 may provide instructions by including the instructions with predictive results, including a link to instructions, or the like. In one embodiment, instructions may relate to changing workload data to satisfy a drift detection threshold relating to the training data. For example, if the drift detection module 204 determines that drift may be related to a client rescaling or otherwise differently collecting or classifying data, the indication module 308 may instruct a user to switch back to a scale or classification used in the training data. In another embodiment, if the drift detection module 204 determines that drift may be related to a shifted population, the indication module 308 may provide instructions for retraining the model. In one embodiment, the drift detection module 204 may determine that a drift phenomenon has occurred without identifying a likely source of the drift, and the indication module 308 may provide alternate instructions for changing the workload data and/or for retraining the model.”)

As per claim 4, the combination of Maughan and Chipley as shown above teaches the method of claim 1, Maughan further teaches further comprising:
[[selecting]] a second intermediate operation of the plurality of intermediate operations to provide the intermediate output values associated with the second intermediate operation of the plurality of intermediate operations in response to the execution of the model; (Maughan, Para. [0163] discloses “The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data. In a certain embodiment, the model may include one or more learned functions based on training data.” (Predictive model which contains a plurality of functions/operations))
(Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
receiving a fourth intermediate output value associated with a second execution of the second intermediate operation of the plurality of intermediate operations; (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
determining that a second difference between the third intermediate output value and the fourth intermediate output value satisfies a second threshold; (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
and in response to determining that the second difference between the third intermediate output value and the fourth intermediate output value satisfies the second threshold, transmitting a second notification indicating that the second difference between the third intermediate output value and the fourth intermediate output value satisfies the second threshold. (Maughan, Para. [0068] discloses “n response to detecting a drift or other change, the predict-time fix module 206, in one embodiment, may notify a user or other client 104. For example, the predict-time fix module 206 may set a drift flag or other indicator in a response (e.g., with or without a prediction or other result); send a user a text, email, push notification, pop-up dialogue, and/or another message (e.g., within a graphical user interface (GUI) of the predictive analytics module 102 or the like); and/or may otherwise notify a user or other client 104 of a drift or other change.”)
Chipley further teaches:
[[a second intermediate operation of the plurality of intermediate operations to provide the intermediate output values associated with the second intermediate operation of the plurality of intermediate operations in response to the execution of the model]] (Chipley, Para. [0003] discloses “…displaying scenario selection information on a graphical interface by individually depicting each of the plurality of scenarios…” (Chipley provides a user interface for which selection occurs. Maughan discloses the plurality of operations above))
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan with the teachings of Chipley for at least the same reasons as discussed above in claim 1

As per claim 5, the combination of Maughan and Chipley as shown above teaches the method of claim 1, Maughan further teaches:
wherein the first intermediate output value of the intermediate operation associated with the first execution of the intermediate operation corresponds to an execution of a training set on the model comprising the plurality of intermediate operations. (Maughan, Para. [0058] discloses “For example, if the training data establishes or suggests an expected range for a data value, the drift detection module 204 may detect an out-of-range value in a workload data record as a drift phenomenon. In another embodiment, however, a drift phenomenon may affect multiple records, or pertain to multiple results. For example, if the training data establishes or suggests an expected average for a data value in the workload data or in the predictive results, then the drift detection module 204 may detect a shift for the average value over time as a drift phenomenon, even if individual records or results corresponding to the shifted average are not out of range.” And Para. [0059] discloses “T he drift detection module 204 may monitor one or more inputs (e.g., client data, initialization data, training data, test data, workload data, labeled data, unlabeled data, or the like) and/or outputs (e.g., predictions or other results) of the prediction module 202, to detect one or more changes (e.g., drifting) in the one or more inputs and/or outputs.”)

As per claim 7, the combination of Maughan and Chipley as shown above teaches the method of claim 1, Maughan further teaches wherein determining the difference between the first intermediate output value and the second intermediate output value satisfies the threshold comprises:
determining a probability value associated with the first intermediate output value and the second intermediate output value satisfies the threshold. (Maughan, Para. [0062] discloses “The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution of initialization data (e.g., training data, testing data, or the like). The drift detection module 204 may compare outcomes from the prediction module 202 (e.g., machine learning predictions based on workload data) to outcomes identified in the evaluation metadata described below, in order to determine whether a drift phenomenon has occurred (e.g., an anomaly in the results, a ratio change in classifications, a shift in values of the results, or the like).” (Statistical analysis encompasses probabilities))

As per claim 8, Maughan teaches a system comprising:
a memory; (Maughan, Para. [0026] discloses “More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: a portable computer diskette, a hard disk, a random access memory (RAM)…”)
and a processing device operatively coupled with the memory to: 39 (Maughan, Para. [0030] discloses “ These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus”)
performing a first execution on [[a plurality of models]], wherein the first execution refers to an execution of a training set on [[the plurality of models]] (Maughan, Para. [0052] discloses “In general, in various embodiments, predictive analytics involves generating a model based on training data, and applying the model to workload data to generate predictive results.” (Training the model prior)
receive, for [[a plurality of models]], first intermediate output values associated with at least one intermediate operation for each model of [[the plurality of models]] (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Predictive model produces plurality of results))
wherein each model of [[the plurality of the models include a set of instructions to provide]] the first intermediate output values associated with at least the intermediate operation when the model is executed (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
generate metric data for each model of [[the plurality of models]] in view of the received first intermediate output values  (Maughan, Para. [0055] discloses “A predictive result, in various embodiments, may include a classification or categorization, a ranking, a confidence metric, a score, an answer, a forecast, a recognized pattern, a rule, a recommendation, or any other type of prediction.” And Para. [0063] discloses “In one embodiment, the drift detection module 204 may monitor and/or analyze confidence metrics from the prediction module 202 to detect drift (e.g., if a distribution of confidence metrics becomes bimodal and/or exhibits a different change).”)
(Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
Maughan fails to explicitly teach:
a plurality of models
the plurality of the models include a set of instructions to provide
provide a graphical user interface (GUI) identifying each model of the plurality of models
receive a selection of a particular model of the plurality of models provided in the GUI
identify  respective metric data associated with the particular model of the plurality of models
and provide the respective metric data associated with the particular model in the GUI
However, Chipley teaches:
a plurality of models (Chipley, Para. [0004] discloses “…storing a plurality of models, each model being associated with an input variable and an output variable and each model operable to estimate possible values for the output variable associated with that model;…)
the plurality of the models include a set of instructions to provide (Chipley, Para. [0091] discloses “Therefore, each worker node may receive information from the control nodes (e.g., an instruction to perform work on a project) and may transmit information to the control nodes (e.g., a result from work performed on a project).”)
provide a graphical user interface (GUI) identifying each model of the plurality of models; (Chipley, Para. [0004] discloses “…storing scenario information, wherein storing scenario information includes associating each of a plurality of scenarios with two or more of the plurality of models; displaying scenario selection information on a graphical interface by individually depicting each of the plurality of scenarios, wherein individually depicting a scenario includes depicting the models that are associated with that scenario,…”)
receive a selection of a particular model of the plurality of models provided in the GUI; (Chipley, Para. [0004] discloses “…receiving a scenario selection input indicating a selected one of the plurality of scenarios; receiving a model selection input indicating a selected one of the plurality of models associated with the selected scenario;…”)
identify  respective metric data associated with the particular model of the plurality of models; (Chipley, Para.[0007] discloses “In some cases, the method or operations further include displaying a model selection interface, wherein displaying a model selection interface includes displaying, with respect to each of the models, a quality metric representative of that model's performance when evaluated with holdout data.”)
and provide the respective metric data associated with the particular model in the GUI. (Chipley, Para.[0007] discloses “In some cases, the method or operations further include displaying a model selection interface, wherein displaying a model selection interface includes displaying, with respect to each of the models, a quality metric representative of that model's performance when evaluated with holdout data.”)


As per claim 9, the combination of Maughan and Chipley as shown above teaches the system of claim 8, Maughan further teaches:
wherein respective metric data comprises a first set of information and wherein the first set of information is [[determined in view of a type of the particular model of the plurality of models]] (Chipley, Para. [0055] discloses “A predictive result, in various embodiments, may include a classification or categorization, a ranking, a confidence metric, a score, an answer, a forecast, a recognized pattern, a rule, a recommendation, or any other type of prediction.” And Para. [0063] discloses “In one embodiment, the drift detection module 204 may monitor and/or analyze confidence metrics from the prediction module 202 to detect drift (e.g., if a distribution of confidence metrics becomes bimodal and/or exhibits a different change).” (Metrics containing a first set of information))
Chipley further teaches:
determined in view of a type of the particular model of the plurality of models (Chipley, Para. [0007] discloses “In some cases, the method or operations further include displaying a model selection interface, wherein displaying a model selection interface includes displaying, with respect to each of the models, a quality metric representative of that model's performance when evaluated with holdout data.” And Para. [0161] discloses “Further, a new scenario interface 1600 includes a model selection interface area 1606 for displaying models and associated information about the models and for accepting selection of a model to associate with the scenario. The model selection interface area 1606 provides data about a set of models available for selection for a scenario. Data provided may include a name and model type….The quality metric may be based on one or more of a number of factors including prior user recommendations, hold-out data testing accuracy, percentage of times data from the model is persisted for subsequent use, as well as others.”)
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan with the teachings of Chipley for at least the same reasons as discussed above in claim 8

As per claim 11, the combination of Maughan and Chipley as shown above teaches the system of claim 8, Maughan further teaches wherein to generate the metric data for each model of the plurality of models in view of the received first intermediate output values, the processing device is further to: 
generate a probability value associated with the received first intermediate output values for a corresponding model of the plurality of models. (Maughan, Para. [0062] discloses “The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift. For example, the drift detection module 204 may compare a statistical distribution of outcomes from the prediction module 202 to a statistical distribution of initialization data (e.g., training data, testing data, or the like). The drift detection module 204 may compare outcomes from the prediction module 202 (e.g., machine learning predictions based on workload data) to outcomes identified in the evaluation metadata described below, in order to determine whether a drift phenomenon has occurred (e.g., an anomaly in the results, a ratio change in classifications, a shift in values of the results, or the like).” (Statistical analysis encompasses probabilities))

As per claim 15, Maughan teaches:
identify a first model comprising a first plurality of intermediate operations; (Maughan, Para. [0163] discloses “The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data. In a certain embodiment, the model may include one or more learned functions based on training data.” (Predictive model selected which contains a plurality of functions/operations))
for each of the first plurality of intermediate operations, generating [[a set of instructions to provide]] first intermediate output values when the first model is executed (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
wherein each of the first intermediate output values are used to generate a first final output value associated with the model (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” And Para. [0062] discloses “The drift detection module 204, in certain embodiments, may perform a statistical analysis of one or more inputs and/or outputs (e.g., results) to determine drift” (Prediction model produces a plurality of results))
performing a first execution of the first model, wherein the first execution refers to an execution of a training set on the model (Maughan, Para. [0052] discloses “n general, in various embodiments, predictive analytics involves generating a model based on training data, and applying the model to workload data to generate predictive results.” (Training the model prior)
receive the first intermediate output values of the first set of intermediate operations associated with the execution of the first model; (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.”)
determine whether the first model is experiencing data drift in view of the first intermediate output values of the first set of intermediate operations; (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
identify [[a second model]] comprising a second plurality of intermediate operations; (Maughan, Para. [0163] discloses “The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data. In a certain embodiment, the model may include one or more learned functions based on training data.” (Predictive model selected which contains a plurality of functions/operations))
[[a set of instructions to provide]] second intermediate output values when the second model is executed (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Prediction model produces a plurality of results))
performing a second execution of the second model, wherein the second execution refers to an execution of the second model after the model has been implemented (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.” (Applying the trained model to workload data))
receive the second intermediate output values of the second set of intermediate operations associated with the execution of [[the second model]] (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.”)
and determine whether [[the second model]] is experiencing data drift in view of the second intermediate output values of the second set of intermediate operations. (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
Maughan fails to explicitly teach:
a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to
select [[a first set of intermediate operations of the first plurality of intermediate operations to provide first output values associated with the first set of intermediate operations of the first plurality of intermediate operations during execution of the first model]]
select [[a second set of intermediate operations of the second plurality of intermediate operations to provide second output values associated with the second set of intermediate operations of the second plurality of intermediate operations during execution of the second model, the second set of intermediate operations being different than the first set of intermediate operations]]
a second data model
However, Chipley teaches:
a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to (Chipley, Para. [0004] discloses “Certain aspects and features of the present disclosure relate to a system, comprising one or more data processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations…”)
select [[a first set of intermediate operations of the first plurality of intermediate operations to provide first output values associated with the first set of intermediate operations of the first plurality of intermediate operations during execution of the first model]] (Chipley, Para. [0003] discloses “…displaying scenario selection information on a graphical interface by individually depicting each of the plurality of scenarios…” (Chipley provides a user interface for which selection occurs. Maughan discloses the plurality of operations above))
[[a second set of intermediate operations of the second plurality of intermediate operations to provide second output values associated with the second set of intermediate operations of the second plurality of intermediate operations during execution of the second model, the second set of intermediate operations being different than the first set of intermediate operations]] (Chipley, Para. [0003] discloses “…displaying scenario selection information on a graphical interface by individually depicting each of the plurality of scenarios…” (Chipley provides a user interface for which selection occurs. Maughan discloses the plurality of operations above))
a second data model (Chipley, Para. [0004] discloses “…storing a plurality of models, each model being associated with an input variable and an output variable and each model operable to estimate possible values for the output variable associated with that model;…” (Chipley contains a plurality of models from which a second data model may be selected to perform data drift analysis on))
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan with the teachings of Chipley for at least the same reasons as discussed above in claim 1

As per claim 16, the combination of Maughan and Chipley as shown above teaches the non-transitory computer-readable storage medium of claim 15, Maughan further teaches wherein the processing device is further to:
determine that the first intermediate output values of the first set of intermediate operations satisfy a first threshold; (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
and 42 Attorney Docket No.: 05220.2168 (L2168)in response to determining that the first intermediate output values of the first set of intermediate operations satisfy the first threshold, transmit a first notification indicating that the first intermediate output values satisfy the first threshold. (Maughan, Para. [0068] discloses “In response to detecting a drift or other change, the predict-time fix module 206, in one embodiment, may notify a user or other client 104. For example, the predict-time fix module 206 may set a drift flag or other indicator in a response (e.g., with or without a prediction or other result); send a user a text, email, push notification, pop-up dialogue, and/or another message (e.g., within a graphical user interface (GUI) of the predictive analytics module 102 or the like); and/or may otherwise notify a user or other client 104 of a drift or other change.”)

As per claim 17, the combination of Maughan and Chipley as shown above teaches the non-transitory computer-readable storage medium of claim 15, Maughan further teaches wherein the processing device is further to:
and determine the first threshold in view of [[the type]] of the first set of intermediate operations, wherein determining the first intermediate output values of the first set of intermediate operations satisfy the first threshold is in response to determining the first threshold in view of [[the type]] of the first set of intermediate operations. (Maughan, Para. [0064] discloses “The drift detection module 204, in one embodiment, may determine a baseline variation in data by performing a binary classification on two different groups of training data, and may set a threshold for subsequent binary classifications based on the baseline (e.g., in response to detecting a 3% baseline variation, the drift detection module 204 may set a threshold for detecting drift higher than 3%, such as 4%, 5%, 10%, or the like).”)
	Chipley further teaches:
determine a first type of the first set of intermediate operations/the type (Chipley, Para. [0162] discloses “Further details associated with each model may also be displayed on expanded models details interface 1700 such as model description, model type, model ranking, as well as other information.” (Model information is disclosed which further includes information regarding the type of the model and various operations associated with the model))


As per claim 18, the combination of Maughan and Chipley as shown above teaches the non-transitory computer-readable storage medium of claim 15, Maughan further teaches wherein the processing device is further to:
determine that the second intermediate output values of the second set of intermediate operations satisfy a second threshold; (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
 (Maughan, Para. [0068] discloses “In response to detecting a drift or other change, the predict-time fix module 206, in one embodiment, may notify a user or other client 104. For example, the predict-time fix module 206 may set a drift flag or other indicator in a response (e.g., with or without a prediction or other result); send a user a text, email, push notification, pop-up dialogue, and/or another message (e.g., within a graphical user interface (GUI) of the predictive analytics module 102 or the like); and/or may otherwise notify a user or other client 104 of a drift or other change.”)

As per claim 19, the combination of Maughan and Chipley as shown above teaches the non-transitory computer-readable storage medium of claim 15, Maughan further teaches:
wherein [[the selection]] of the first set of intermediate operations is in view of [[a first category of the first model]] and43 Attorney Docket No.: 05220.2168 (L2168) wherein [[the selection]] of the second set of intermediate operations is in view of [[a second category of the second model]] (Maughan, Para. [0163] discloses “The method 900 begins, and a prediction module 202 generates 902 one or more predictive results by applying a model to workload data. In a certain embodiment, the model may include one or more learned functions based on training data.” (Predictive model which contains a plurality of functions/operations))
Chipley further teaches:
(Chipley, Para. [0003] discloses “…displaying scenario selection information on a graphical interface by individually depicting each of the plurality of scenarios…” (Chipley provides a user interface for which selection occurs))
a first category of the first model; (Chipley, Para. [0162] discloses “Further details associated with each model may also be displayed on expanded models details interface 1700 such as model description, model type, model ranking, as well as other information.” (Model information is disclosed which further includes information regarding the type of the model and various operations associated with the model))
a second category of the second model (Chipley, Para. [0162] discloses “Further details associated with each model may also be displayed on expanded models details interface 1700 such as model description, model type, model ranking, as well as other information.” (Model information is disclosed which further includes information regarding the type of the model and various operations associated with the model))
it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan with the teachings of Chipley for at least the same reasons as discussed above in claim 1

As per claim 20, the combination of Maughan and Chipley as shown above teaches the non-transitory computer-readable storage medium of claim 15, Maughan further teaches:
wherein at least one intermediate output value of the first intermediate output values associated with the first set of intermediate operations corresponds to an execution of a training set on the first model comprising the first plurality of intermediate operations. (Maughan, Para. [0058] discloses “For example, if the training data establishes or suggests an expected range for a data value, the drift detection module 204 may detect an out-of-range value in a workload data record as a drift phenomenon. In another embodiment, however, a drift phenomenon may affect multiple records, or pertain to multiple results. For example, if the training data establishes or suggests an expected average for a data value in the workload data or in the predictive results, then the drift detection module 204 may detect a shift for the average value over time as a drift phenomenon, even if individual records or results corresponding to the shifted average are not out of range.” And Para. [0059] discloses “The drift detection module 204 may monitor one or more inputs (e.g., client data, initialization data, training data, test data, workload data, labeled data, unlabeled data, or the like) and/or outputs (e.g., predictions or other results) of the prediction module 202, to detect one or more changes (e.g., drifting) in the one or more inputs and/or outputs.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan, in view of Chipley, further in view of How to create Vectors, Factors, Lists, Matrices and Datasets with R Programming to DataScience (hereinafter, “DataScience”), and further in view of The Distance Between Two Vectors to Mathonline (hereinafter, “Mathonline”)
As per claim 6, the combination of Maughan and Chipley as shown above teaches the method of claim 5, Maughan further teaches: wherein determining the difference between the first intermediate output value and the second output value satisfies the threshold comprises:
the first intermediate output value of the intermediate operation (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.”)
the second intermediate output value of the intermediate operation (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.”)
However, the combination of Maughan and Chipley fails to explicitly teach:
generating a first vector associated with [[the first intermediate output value of the intermediate operation]]
generating a second vector associated with [[the second intermediate output value of the intermediate operation]]
However, DataScience teaches:
generating a first vector associated with [[the first intermediate output value of the intermediate operation]] (DataScience discloses creating vectors of an input)
generating a second vector associated with [[the second intermediate output value of the intermediate operation]] (DataScience discloses creating vectors of an input)

Maughan further teaches:
satisfies the threshold (Maughan, Para. [0057] discloses “The drift detection module 204, in one embodiment, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202. In various embodiments, a drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model. For example, an input drift or workload data drift phenomenon may include a change in workload data, in comparison to training data or past workload data. Similarly, an output drift phenomenon may include a change in predictive results from a model, relative to actual outcomes (included in the training data and/or obtained for past workload data) or relative to prior predictive results. Thus, an output drift phenomenon relates directly to the one or more predictive results produced by the prediction module 202, and an input drift phenomenon relates indirectly to the one or more predictive results produced by the prediction module 202, because the input drift phenomenon may affect the predictive results.”)
However, the combination of Maughan and Chipley fails to explicitly teach:
 and determining that a distance between the first vector and the second vector [[satisfies the threshold]]
However, Mathonline teaches:
and determining that a distance between the first vector and the second vector [[satisfies the threshold]] (Mathonline discloses using a Euclidean distance to determine the distance between two vectors) 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan/Chipley to determine a distance between two vectors as disclosed by Mathonline. The combination would have been obvious because a person of ordinary skill in the art would be motivated to objectively determine whether the distance between two vectors are satisfied.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan, in view of Chipley, and further in view of DataScience
As per claim 10, the combination of Maughan and Chipley and shown above teaches the system of claim 8, Maughan further teaches: wherein to generate the metric data for each model of the plurality of models in view of the received first intermediate output values, the processing device is further to:
the received first intermediate output values for a corresponding model of (Maughan, Para. [0051] discloses “The prediction module 202, in one embodiment, is configured to apply a model to workload data to produce one or more predictive results. The workload data, in certain embodiments, may include one or more records. If a further embodiment, the model may include one or more learned functions based on training data. The predictive results are generated by applying the model to the workload data.”)
Chipley further teaches:
the plurality of models (Chipley, Para. [0004] discloses “…storing a plurality of models, each model being associated with an input variable and an output variable and each model operable to estimate possible values for the output variable associated with that model;…”)
However, the combination of Maughan and Chipley fails to explicitly teach:
generate a vector associated with [[the received first intermediate output values for a corresponding model of the plurality of models]]
However, DataScience teaches:
generate a vector associated with [[the received first intermediate output values for a corresponding model of the plurality of models]] (DataScience discloses creating vectors of an input)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan/Chipley to use vector generation as disclosed by DataScience. The combination would have been obvious because a person of ordinary skill in the art would be motivated to capture data in different formats to be able to organize data such that the data may easily be augmented.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan, in view of Chipley, and further in view of U.S. Patent No. US 8745537 B1 to Shakeri, et al. (hereinafter, “Shakeri”)
	As per claim 12, the combination of Maughan and Chipley as shown above teaches the system of claim 8, the combination of Maughan and Chipley fails to explicitly teach wherein to present the respective metric data associated with the particular model in the GUI, the processing device is further to:
present an operational status of the particular model in the GUI
However, Shakeri teaches:
present an operational status of the particular model in the GUI. (Shakeri, Col. 6, Line 13 discloses “The graphical user interface may indicate information regarding the status of the execution of the various referenced model instances being executed in the concurrent computing environment.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan as modified to display model status as disclosed by Shakeri. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve versatility of a system by being able to display operational status of a model that is being ran. 

As per claim 13, the combination of Maughan, Chipley and Shakeri as shown above teaches the system of claim 12, Maughan further teaches wherein the processing device is further to:
receive an input corresponding to the particular model via the GUI, the input comprising a threshold associated with the respective metric data of the particular model, wherein [[presenting the operational status of the particular model in the GUI is in view of]] the (Maughan, Para. [0093] discloses “In some embodiments, the indicator may provide instructions to a user for responding to a drift phenomenon. In certain embodiments, the indication module 308 may provide instructions by including the instructions with predictive results, including a link to instructions, or the like. In one embodiment, instructions may relate to changing workload data to satisfy a drift detection threshold relating to the training data. For example, if the drift detection module 204 determines that drift may be related to a client rescaling or otherwise differently collecting or classifying data, the indication module 308 may instruct a user to switch back to a scale or classification used in the training data. In another embodiment, if the drift detection module 204 determines that drift may be related to a shifted population, the indication module 308 may provide instructions for retraining the model. In one embodiment, the drift detection module 204 may determine that a drift phenomenon has occurred without identifying a likely source of the drift, and the indication module 308 may provide alternate instructions for changing the workload data and/or for retraining the model.”)
Shakeri further teaches:
presenting the operational status of the particular model in the GUI is in view of (Shakeri, Col. 6, Line 13 discloses “The graphical user interface may indicate information regarding the status of the execution of the various referenced model instances being executed in the concurrent computing environment.”)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan, in view of Chipley, and further in view of U.S. Patent No. US 10311222 B2 to Ranadiva, et al. (hereinafter “Ranadiva”)
As per claim 14, the combination of Maughan and Chipley as shown above teaches  the system of claim 8, While the combination of Maughan and Chipley teaches the selection of a model in a GUI and respective metric data (see Para. [0003] of Chipley and Para. [0055]  of Maughan), the combination of Maughan and Chipley fails to explicitly teach wherein the processing device is further to:
authenticate a device associated with [[the selection of the particular model of the plurality of models present in the GUI, wherein presenting the respective metric data associated with the particular model in the GUI is in response to]] authenticating the device associated with [[the selection of the particular model]]
However, Ranadiva teaches:
authenticate a device associated with [[the selection of the particular model of the plurality of models present in the GUI, wherein presenting the respective metric data associated with the particular model in the GUI is in response to]] authenticating the device associated with [[the selection of the particular model]] (Ranadiva, Abstract discloses “A system and/or method may be provided to silently authenticate a user. An example method of silently authenticating a user includes receiving a set of device characteristics from a user device and identifying, based on the set of device characteristics, the user device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maughan/Chipley to use device authentication as disclosed by Ranadiva. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve security of a system as authenticating a user before displaying data to said user ensures that only authenticated users have access to data that may be confidential.












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is (571)272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145